Order reversed so far as it strikes out the 7th and 8th subdivisions of the answer, and as so modified affirmed, without costs. The answer is a mere narrative of a transaction by defendant, and, therefore, is in such form that it does not properly deny the allegations of the complaint or present a defense or counterclaim to it. The 8th subdivision is unavailable, as the earlier admissions are part of the narrative and qualified by its statements, and hence the denial is not general or specific. But it is inconsistent to strike out a portion of a pleading at the instant the whole pleading is declared frivolous, and hence insufficient. If defendant desires to plead either a simple defense or an affirmative counterclaim, he should so frame his matter, and designate it either as a defense or a counterclaim. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.